Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19          PageID.195    Page 1 of 38



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN

                                        :
 KAITLYN TANSEY and SARAH               :
 CAUDILL, on behalf of themselves and :          No.: 18-cv-13800
 all similarly situated employees,      :
                                        :        Hon. Judith E. Levy
                            Plaintiffs, :        Mag. Mona K. Majzoub
        v.                              :
                                        :
 KATHERINE’S CATERING AND               :
 SPECIAL EVENTS, INC., et al,           :
                                        :
                            Defendants. :
                                        :

                      DECLARATION OF JESSE L. YOUNG

       I, Jesse L. Young, pursuant to 28 U.S.C. § 1746, declare as follows:

       1.     I have been involved in this case from the beginning and have

 personal knowledge of the events and facts described herein. I am over the age of

 21, and could, if called to testify, attest to the events and facts described below.

       2.     I am an equity partner at Kreis, Enderle, Hudgins & Borsos, P.C.

 which has approximately 30 attorneys. I practice out of its Kalamazoo, Michigan

 office.

       3.     Prior to joining Kreis Enderle in 2018, I was a shareholder at the

 Southfield-based firm of Sommers Schwartz, P.C. where I practiced plaintiff-side

 employment law for approximately 10 years. From 2012 through 2017, I practiced



                                            1
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19      PageID.196      Page 2 of 38



 exclusively wage-and-hour law and handled class and collective actions across the

 United States.

       4.    Throughout my career, I have acted as class counsel for plaintiffs in

 dozens of wage-and-hour class and collective actions, including but not limited to:

       • Whitfield v. Trinity Restaurant Group (E.D. Mich., Case No. 18-cv-10973)
       • Athan v. United States Steel Corp. (E.D. Mich., Case No. 17-cv-14220)
       • Matthews v. Hyatt Corporation (W.D.N.C., Case No. 17-cv-0413)
       • Oullette v. Ameridial, Inc. (N.D. Ohio, Case No. 16-cv-2144)
       • Anderson v. The Minacs Group, Inc. (E.D. Mich., Case No. 16-cv-5363)
       • Gullage v. Cognosanto, LLC (M.D. Tenn., Case No. 16-cv-2816)
       • Serbay v. DialogDirect, Inc. (E.D. Mich., Case No. 16-cv-12716)
       • Gaffers v. Kelly Servs., Inc. (E.D. Mich., Case No. 16-cv-10128)
       • Armstrong v. Concentrix Corporation (N.D. Cal., Case No. 16-cv-5363)
       • Brown v. Permanente Med. Group, Inc. (N.D. Cal., Case No. 16-cv-5272)
       • Owens et al. v. GLH Cap. Enterprise, Inc. (S.D. Ill., Case No. 16-cv-1109)
       • Wengerd et. al. v. Self-Reliance, Inc. (S.D. Ohio, 15-cv-0293)
       • Lee v. Asurion Insurance Services et al. (D. Ariz., Case No. 15-cv-2606)
       • Downard v. Reno, Inc. et al. (W.D. Mich., Case No. 16-cv-0927)
       • Bourne v. Ansara Restaurant Group (E.D. Mich., Case No. 16-cv-10332)
       • Rangel v. Compliance Staffing Agency (M.D. Ga., Case No. 15-cv-0008)
       • Padan v. West Corporation (D. Nev., Case No. 15-cv-0394)
       • Kie v. iVox Solutions (S.D. Fla., Case No. 15-cv-14296)
       • Alderoty v. Maxim Healthcare Services (D. Md., Case No. 14-cv-2549)
       • Atkinson v. TeleTech, LLC (S.D. Ohio, Case No. 14-cv-0253)
       • Tarrant v. Sutherland Global Services (W.D.N.Y., Case No. 15-cv-6320)


                                          2
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19        PageID.197    Page 3 of 38



       • Wright v. Jacob Transpt Servs, LLC et al. (D. Nev., Case No. 15-cv-0056)
       • Wilson v. Maxim Healthcare Services (W.D. Wash., Case No. 14-cv-0789)
       • Cardoza v. Bloomin’ Brands Inc. et al. (D. Nev., Case No. 13-cv-1820)
       • Matthews v. Convergys Corp. et al. (W.D.N.C., Case No. 14-cv-0125)
       • Ingram v. Passmore Towing & Recovery (N.D. Ala., Case No. 14-cv-0004)
       • Terry v. TMX Finance LLC et al. (N.D. Ill., Case No. 13-cv-6156)
       • Lawrence vs. Maxim Healthcare Servs. (N.D. Ohio, Case No. 12-cv-2600)
       • Stelmachers vs. Maxim Healthcare Servs. (N.D. Ga., Case No. 13-cv-1062)
       • Williams vs. Sykes Enterprises, Inc. (D. Minn., Case No. 13-cv-0946)
       • Flores vs. Velocity Express, Inc. (N.D. Cal., Case No. 12-cv-5790)

       5.     Currently, I represent employees and employers in all types of

 employment litigation. However, my practice still primarily consists of contingent

 wage-and-hour litigation under federal law (the Fair Labor Standards Act) and

 various state laws. My credentials are attached hereto as Exhibit 1.

       6.     In December 2018, the named Plaintiffs in this action (Kaitlyn Tansey

 and Sarah Caudill) retained me to recover their alleged unpaid wages, which they

 claim were withheld by Defendants as part of a tip pooling policy and practice. Our

 firm undertook to represent the Plaintiffs in this action on a pure contingency basis,

 where we would not receive any fee unless we were successful in obtaining a

 recovery in this action. Additionally, our firm agreed to advance all costs incurred

 in connection with this action.




                                           3
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19        PageID.198    Page 4 of 38



       7.     All attorney and paralegal time incurred by attorneys and paralegals

 for my firm on this and all other cases is recorded using a billing and time-keeping

 software system. Pursuant to my firm’s policies and standard business practices, all

 attorney and paralegal time is required to be accurately entered into the

 timekeeping system contemporaneous with all work performed, with an accurate

 description of the task performed, and time spent on such task entered into the

 timekeeping system. The timekeeping system is then used to generate bills sent to

 clients in hourly cases, and to track the details and value of time worked, based on

 the firm’s current hourly rates, in contingency cases such as this one.

       8.     Consistent with my firm’s policies and my career-long practice, I

 contemporaneously tracked the tasks I performed in connection with this case and

 the specific amount of time taken to perform the tasks (billed in tenths of an hour).

       9.     By way of the parties’ settlement agreement and the Joint Motion for

 Final Approval (Doc. 13), Plaintiffs request an award of attorneys’ fees and costs

 in the amount of the $17,500.

       10.    To Date, I have spent a total of 50.8 hours working on this case.

 Attached as Exhibit 2 are my firm’s billing records in connection with this case,

 which summarize the amount of time spent on this case, as well as the hourly rate

 at which I bill for my time in FLSA collective actions ($475). As reflected in

 Exhibit 2, my firm has incurred attorney’s fees in this case, based on my customary


                                           4
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19            PageID.199    Page 5 of 38



 regular hourly rate, in the lodestar amount of approximately $24,130 through April

 1, 2019.

       11.    However, when the requested $17,500 is divided by my actual time in

 this case, my effective hourly rate is $344.48 per hour.

       12.    As shown in the billing records, I served as the primary contact with

 defense counsel in all matters relative to the case, including discussions of claims

 and defenses, negotiations, damage analysis, and all disputes.                I was also

 responsible for all client contact, Court communications, hearings, settlement

 discussions, and all other matters related to this litigation.

       13.    I have reviewed the time entries billed to this case to ensure that the

 fees incurred are reasonable. The time entries reflected on Exhibit 2 reflect work

 that was reasonably done in connection with this action, and the fees incurred for

 such work were reasonably incurred. As set forth in Exhibit 2, my firm has devoted

 significant resources to the litigation of this action.

       14.    Based on my lengthy experience practicing nationally, and in

 Michigan and Metro Detroit, I have become knowledgeable about the hourly rates

 that law firms in this area charge for attorneys and paralegals of various levels of

 experience, reputation, and seniority. Based on this knowledge and experience, my

 hourly rate, based on my experience and reputation, is designed to compete with

 appropriate rates charged by other law firms in this jurisdiction and nationwide.


                                             5
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                       PageID.200        Page 6 of 38



          15.     Attached as Exhibit 3 is a true and correct copy of a print-out of the

 Laffey         Matrix,     printed        from      the      internet       website        located          at

 http://www.laffeymatrix.com/see.html. The Laffey matrix was developed in Laffey

 v. Northwest Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983),1 as a useful tool to

 determine the reasonable value of attorneys’ work. The Laffey matrix sets out

 reasonable rates for attorneys and paralegals of different levels of seniority.

          16.     While the Laffey matrix was originally based on reasonable rates for

 attorneys in the Washington-Baltimore area, the matrix can be easily adjusted by

 reference        to      the    federal      locality       differentials       table      located          at

 https://www.opm.gov/policy-data-oversight/pay-leave/salaries-wages/salary-

 tables/pdf/2019/DET.pdf (reflecting locality payment of 26.81% for Ann Arbor

 area);          and       https://www.opm.gov/policy-data-oversight/pay-leave/salaries-

 wages/salary-tables/pdf/2019/DCB.pdf (reflecting locality payment of 29.32% for

 Washington D.C. area).

          17.     Comparing these differentials yields a multiplier of -1.9% for Ann

 Arbor rates, making it almost the same. This adjustment has been calculated as

 follows: Ann Arbor: (126.81-129.32)/129.32 = -0.01940 or -1.9%. True and

 correct copies of the locality tables are collectively attached as Exhibit 4.



 1
  Laffey v. Northwest Airlines, Inc. 572 F. Supp. 354 (D.D.C. 1983), aff’d in part, rev’d in part on other
 grounds, 746 F.2d 4 (D.C. Cir. 1984), cert. denied, 472 U.S. 1021 (1985).
                                                      6
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19       PageID.201    Page 7 of 38



       18.    Exhibit 5 is a spreadsheet which includes my time spent on this case,

 my hourly rate, and the corresponding Laffey matrix rate adjusted for the Ann

 Arbor area. As reflected in Exhibit 5, my actual hourly rate ($475) and effective

 hourly rate on this case ($344.48) are much lower than the adjusted Laffey matrix

 rates for attorneys of similar levels of skill and seniority. Thus, the Laffey matrix

 table confirms that the hourly rates charged by my firm for my work, based on my

 knowledge and experience, is reasonable when compared to appropriate rates

 charged by other law firms in this jurisdiction and nationwide.

       19. Importantly, numerous federal courts have relied upon or referenced the

 Laffey Matrix to determine a “reasonable” attorneys’ fee.           See Garnes v.

 Barnhardt, 2006 U.S. Dist. LEXIS 5938 (N.D. Cal. 2006) (“It is the practice of the

 undersigned judge, however, to rely on official data to determine appropriate

 hourly rates, not on an attorney’s self-proclaimed rates or declarations regarding

 hourly rates charged by law firms. One reliable official source for rates that vary

 by experience levels is the Laffey matrix used in the District of Columbia.”); Ricks

 v. Barnes, 2007 U.S. Dist. LEXIS 22410, *16 (D.D.C. Mar. 28, 2007) (finding

 updated Matrix rates reasonable); Kempf v. Barrett Bus. Servs., 2007 U.S. Dist.

 LEXIS 89447 (N.D. Cal. Nov. 20, 2007) (finding attorneys’ requested fees

 reasonable when compared to rates in the updated Matrix); Interfaith Community

 Organization v. Honeywell International, Inc., 426 F.3d 694 (3rd Cir. 2005) (“In


                                          7
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19      PageID.202    Page 8 of 38



 updating the matrix to account for inflation from 1989-2003, ICO relied on the

 legal services component of the nationwide Consumer Price Index (‘the Legal

 Services Index’), a measure of inflation in the cost of legal services maintained by

 the Bureau of Labor Statistics.”); and North Carolina Alliance for Transportation

 Reform, Inc. v. United States Department of Transportation, 168 F. Supp. 2d 569

 (M.D.N.C. 2001) (“Plaintiffs adjust the matrix’s billing rates by applying the

 annual inflationary factor for legal services as reported in the United States

 Department of Labor’s Consumer Price Index (‘CPI’)”).

       20.    Another point of reference to determine a reasonable hourly rate is the

 State Bar of Michigan’s periodic fee survey, which was last published in 2017.

 Exhibit 6.

       21.    Unfortunately, the SBM 2017 survey is of limited use because it fails

 to identify hourly rates for attorneys who practice in class/collective action

 litigation. Thus, we are left to review hourly rates for plaintiff’s employment

 litigation, which range from $250 to $485 per hour, and hourly rates in the Ann

 Arbor area, which range from $213 to $497. Id. at pp. 5-6. My hourly rate falls

 squarely within these ranges even without considering the added complexity of

 class action work.

       22.    Lastly, prior history shows that the requested attorneys’ fees are

 reasonable and appropriate. In a specific example involving a restaurant case,


                                          8
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19        PageID.203    Page 9 of 38



 Bourne v. Ansara Restaurant Group, Case No. 16-cv-10332 (E.D. Mich.), Judge

 Lawson approved my then-hourly rate of $425 per hour (and a total blended rate of

 $409) without any adjustments in approving the settlement of a wage-and-hour

 collective action. (Doc. 132).

       23.    In another wage-and-hour restaurant case in which I acted as class co-

 counsel, our actual hourly rates for FLSA work in Cardoza et al vs. Bloomin’

 Brands, Inc., Case No. 13-cv-01820 (D. Nev.) were approved by Judge Jennifer A.

 Dorsey. (Doc. 460). In that case, the court approved partner rates from $625-$425;

 associate rates from $375-$320; and paralegal rates from $200-$90. (Doc. 435-3).

       24.    Lastly, in this case, my firm incurred reasonable litigation expenses of

 $530. I have personally reviewed my firm’s business records which show the

 expenses consisted of the filing fee ($400) and the process server fee ($130).

 These expenses were reasonable and necessary in order to commence this case.

       25.    For all the reasons stated above, I believe the requested attorneys’ fees

 and costs are fair and reasonable and require no adjustments.

       26.    I declare under penalty of perjury that the statements above are true

 based upon my own personal knowledge, information and belief.



 Dated: April 1, 2019                          __________________________
                                               Jesse L. Young



                                           9
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19   PageID.204   Page 10 of 38




                            Exhibit 1
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                            PageID.205           Page 11 of 38




                                    Jesse Young
                                         SHAREHOLDER
                                         JYoung@kehb.com


                                         EDUCATION
                                         Western Michigan University Cooley Law School, J.D.
                                         • Cum Laude
                                         • Member of Law Review
                                         Western Michigan University, B.A., Kalamazoo, Michigan
                                         Residential Builders License, State of Michigan No. 2101171400


                                         COMMUNITY INVOLVEMENT
                                         Habitat for Humanity Board of Directors – 2012 to present
                                         Habitat for Humanity – 2011 Volunteer of the Year


                                         PRACTICE AREAS
                                         Employment Law
                                         Civil Litigation




   BAR ADMISSIONS                   JESSE YOUNG              is an employment litigation attorney. As a member of
                       Michigan     Kreis Enderle’s Business and Employment Group, he represents individuals and
                                    businesses involved in serious employment disputes including but not limited to
           U.S. Supreme Court
                                    issues of severance negotiations, discrimination, retaliation, whistleblowing activi-
          U.S. Court of Appeals     ty, employment contracts, terminations, and compliance.
            for the Sixth Circuit
                                    In addition, Jesse also has extensive experience with – and is probably best known
    U.S. District Court, Eastern    for – handling wage and hour disputes arising under the Fair Labor Standards
            District of Michigan    Act (FLSA) and similar state laws. In this regard, he has represented businesses
    U.S. District Court, Western    and individuals nationwide dealing with the payment of minimum wages and/or
            District of Michigan    overtime, classification of employees, “off the clock” work, meal breaks, donning
                                    and doffing of work equipment, recordkeeping, and other issues peculiar to a wide
                   U.S. District
                                    variety of industries.
             Court of Colorado
                                    Jesse has been appointed to leadership positions in dozens of complex
                                    class action litigation matters across the country. In these positions, he
        MEMBERSHIPS
                                    has helped secure multi-million dollar recoveries in class actions involving
     American Bar Association
                                    thousands of plaintiffs.
       Federal Bar Association
                                    Jesse’s dynamic practice has taken him around the country to represent his clients.
         National Employment        He has briefed and argued cases in Michigan state courts, the Michigan Court of
          Lawyers Association       Appeals, the U.S. Court of Appeals for the Sixth Circuit, and dozens of federal U.S.
          State Bar of Michigan     District Courts nationwide. He has also attended several arguments before the
                                    U.S. Supreme Court.
         American Association
                   for Justice
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                                    PageID.206           Page 12 of 38




Notable Results

•   $6.25 million class settlement on behalf of “advice nurses” who were not properly paid wages and overtime for off-the-
    clock work in violation of the Fair Labor Standards Act.
•   $6.55 million collective action settlement on behalf of exotic dancers working at a Déjà Vu gentleman’s clubs that
    misclassified them as independent contractors, forced them to pay “rent,” and failed to pay minimum wage.
•   $680,000 class action settlement involving restaurant employees who alleged they were forced to share tips with ineligible
    employees.
•   $3.0 million class action settlement involving restaurant employees who alleged they were not properly paid minimum
    wage and overtime.
•   $3.5 million class action settlement on behalf of home-based customer service agents who claimed their employer
    unlawfully withheld compensation in violation of the Fair Labor Standards Act.
•   $7.5 million settlement in nationwide wage and hour collective action involving call center employees who were not paid
    for their pre-shift computer login and boot-up time.
•   $4.5 million settlement in nationwide wage and hour class action involving at-home call center employees who alleged
    they were not paid for their pre-shift computer login and boot-up time and for time spent working “off-the-clock” while
    experiencing system downtime.
•   $1.1 million settlement in nationwide wage and hour class action involving at-home call center employees who alleged
    they were not paid for their pre-shift computer login and boot-up time and for time spent working “off-the-clock” while
    experiencing system downtime.
•   $1.075 million class action settlement for at-home customer service representatives who alleged that their employer
    failed to pay wages and overtime for “off the clock” work.
•   $1.4 million wage and hour collective action settlement involving call center employees who alleged they were not paid
    for their pre-shift computer login and boot-up time.
•   $1.6 million settlement in a collective action on behalf of hundreds of salaried recruiters who alleged they were not paid
    overtime after their employer misclassified them as exempt employees.
•   $11.3 million collective action settlement on behalf of exotic dancers working at a Déjà Vu gentleman’s clubs in an action
    brought in Michigan under the Fair Labor Standards Act (FLSA) for failure to pay minimum wage.
•   $3.6 million Equal Protection lawsuit: Jesse Young assisted Andrew Kochanowski in obtaining a jury verdict against a city
    that discriminated against a property owner in violation of the 14th Amendment’s Equal Protection clause.



Honors/Awards

The American Society of Legal Advocates – Top 40 Under 40 Labor & Employment Lawyers – 2018
Michigan Lawyers Weekly “Up & Coming Lawyers” – 2014
Super Lawyers Rising Stars (Michigan) – 2012 to present
Seminars/Lectures

•   Speaker, 2018 FLSA Update, Institute of Continuing Legal Education, 43rd Annual Labor & Employment Law Institute
    Seminar, Plymouth, MI
•   Panelist, 2017 FLSA Developments, Institute of Continuing Legal Education, Ann Arbor, MI
•   Speaker, 2017 FLSA Update, Institute of Continuing Legal Education, 42nd Annual Labor & Employment Law Institute
    Seminar, Plymouth, MI
•   Panelist, “Who is the Employer and Who is an Employee? Recent Legal Developments Defining the Workforce in the Gig
    Economy,” State Bar of Michigan Labor and Employment Law Section, 2016 Mid-Winter Meeting, Detroit, MI
•   Faculty and Speaker, “Defending a Deposition,” 2015 Deposition Skills Workshop, Institute of Continuing Legal Education,
    Plymouth, MI
•   Moderator, 2014 FLSA Update, Institute of Continuing Legal Education, Ann Arbor, MI
•   Speaker, 2014 Ohio Association for Justice Advanced Wage and Hour Seminar, Proving an “Off the Clock” Case Without
    Documentary Evidence, Park City, UT
•   Speaker, 2013 American Association for Justice Annual Convention, The Fair Labor Standards Act: Making New Client
    Intake a Success, San Francisco, CA
•   Speaker, 2013 Great Lakes Mass Torts Institute, An Overview of the Fair Labor Standards Act, Detroit, MI
•   Speaker, 2012 Mentor Jet: Taking Networking to New Heights, Cooley Law School program, Auburn Hills, MI
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19   PageID.207   Page 13 of 38




                            Exhibit 2
           Case
Kreis, Enderle,     5:18-cv-13800-JEL-MKM
                Hudgins & Borsos, P.C.                ECF No. 16-1 filed 04/01/19                PageID.208            Page 14 of 38              Page 1
Run: 4/1/2019 10:35:17 AM                                                                                                                  File: MLDGR
                                                 Matter Ledger Report
                                                              1/1/1970 to 4/1/2019
       Code             Name                                                              Init Atty JLY        Jesse L. Young
Client 1TANSK           Tansey, Kaitlyn & Others                                          Bill Atty JLY        Jesse L. Young
Matter 0001             FLSA - Katherine’s Catering                                       Resp Atty JLY        Jesse L. Young


                                                              Unbilled Time
                                                    To Be Billed
Code   Name                   Date       Code     Hours     $ Value Task        Ref #     Text
JLY    Jesse L. Young         12/01/18    B           0.50    237.50            29O0951   Received and reviewed Tansey employment documents in
                                                                                          connection with potential wage claim.
JLY    Jesse L. Young         12/04/18    B           4.70   2,232.50           29O5000   Legal research on tip pooling regulations. Began drafting
                                                                                          class action complaint.
JLY    Jesse L. Young         12/04/18    B           1.80    855.00            29O6001   Telephone discussions with Tansey, Caudill, Parmelee, and
                                                                                          Deonte regarding                . Reviewed and approved
                                                                                          retainer agreements.
JLY    Jesse L. Young         12/05/18    B           5.60   2,660.00           29O6849   Worked on complaint. Legal research regarding Woodie
                                                                                          Woo and Oregon Restaurant cases, along with 2018
                                                                                          amendments to FLSA tip pooling provisions. Telephone
                                                                                          discussions with Tansey and Caudill regarding
                                                                                                  .
JLY    Jesse L. Young         12/06/18    B           3.40   1,615.00           29O9101   Finished legal research on 203(m) private right of action.
                                                                                          Drafted opt-in plaintiff consent forms. Telephone call with
                                                                                          clients regarding               . Finalized draft complaint and
                                                                                          sent to clients for review and comment.
JLY    Jesse L. Young         12/07/18    B           4.10   1,947.50           29O9922   Additional and final edits to complaint after further
                                                                                          discussion with Ms. Tansey. Return telephone call with
                                                                                          Alyssa regarding
                                                                                                         . Finalized exhibits and filed complaint.
JLY    Jesse L. Young         12/09/18    B           1.30    617.50            29P2296   Drafted warning letter to defendants regarding class
                                                                                          member communication and evidence spoliation. Sent
                                                                                          letter.
JLY    Jesse L. Young         12/09/18    B           3.20   1,520.00           29P2300   Legal research on FLSA conditional certification. Began
                                                                                          drafting motion for conditional certification and notice to
                                                                                          class.
JLY    Jesse L. Young         12/10/18    B           3.50   1,662.50           29P4509   Worked on motion for conditional certification. Drafted
                                                                                          employee declarations.
JLY    Jesse L. Young         12/11/18    B           2.40   1,140.00           29P5426   Telephone discussions with Ms. Tansey and other opt-ins.
                                                                                          Received and reviewed letter from employer to service staff.
                                                                                          Telephone discussion with Bodman attorney regarding facts
                                                                                          of case.
JLY    Jesse L. Young         12/12/18    B           0.10     47.50            29P7950   Reviewed and filed consent forms for White and Yeager.
JLY    Jesse L. Young         12/17/18    B           0.50    237.50            29Q4679   Telephone discussion with clients regarding
                                                                                                    .
JLY    Jesse L. Young         12/18/18    B           0.40    190.00            29Q5536   Discussions with potential opt-in plaintiffs who contacted
                                                                                          firm about joining the lawsuit. Reviewed Dahlgren consent
                                                                                          form and filed same.
JLY    Jesse L. Young         12/19/18    B           0.50    237.50            29Q9079   Telephone discussion with Attorney Graves from Bodman
                                                                                          regarding potential settlement and other issues.
JLY    Jesse L. Young         12/19/18    B           0.40    190.00            29R0813   Telephone call with clients regarding
                                                                                                                .
JLY    Jesse L. Young         12/20/18    B           1.60    760.00            29R1787   Telephone conversations with clients
                                                                                                                            . E-mail to defense counsel
                                                                                          regarding same.
JLY    Jesse L. Young         12/26/18    B           0.20     95.00            29R5881   Discussion with client Letang regarding
                                                                                                     .
JLY    Jesse L. Young         12/27/18    B           0.20     95.00            29R7564   Attention to attorney appearances and notice of filing
                                                                                          consent form.
JLY    Jesse L. Young         12/28/18    B           0.40    190.00            29R7565   E-mail to Attorney Boonin regarding next steps in settlement
                                                                                          discussions.
JLY    Jesse L. Young         12/28/18    B           0.10     47.50            29R9205   Reviewed and approved stipulation to extend responsive
                                                                                          pleading deadline.
JLY    Jesse L. Young         01/02/19    B           0.70    332.50            29T0259   Telephone discussion with Attorney Boonin regarding
                                                                                          potential settlement. Telephone conversation with clients
                                                                                          regarding        .
JLY    Jesse L. Young         01/03/19    B           0.40    190.00            29T2024   Telephone call with Ms. Tansey. Received and reviewed
                                                                                          updated settlement offer from defendants.
JLY    Jesse L. Young         01/04/19    B           0.80    380.00            29T3080   Telephone call with clients. Responded to settlement offer
                                                                                          from defendants.
JLY    Jesse L. Young         01/08/19    B           0.30    142.50            29T7514   Attention to Jose Espinal consent form.
JLY    Jesse L. Young         01/09/19    B           0.20     95.00            29T9338   Telephone call with defense counsel regarding settlement.
JLY    Jesse L. Young         01/10/19    B           0.30    142.50            29T9745   Telephone discussions with clients regarding                .
JLY    Jesse L. Young         01/11/19    B           0.50    237.50            29U3751   Telephone conversation with Ms. Tansey regarding
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19   PageID.209   Page 15 of 38
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19   PageID.210   Page 16 of 38




                            Exhibit 3
matrix                                                                                                     Page 1 of 2
 Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                           PageID.211           Page 17 of 38




                                                                     Years Out of Law School *
                                                        Paralegal/
                                           Adjustmt     Law
                        Year               Factor**     Clerk               1-3          4-7    8-10     11-19     20 +
                        6/01/18- 5/31/19     1.0350       $202       $371         $455         $658     $742     $894
                        6/01/17- 5/31/18     1.0463       $196       $359         $440         $636     $717     $864
                        6/01/16- 5/31/17     1.0369       $187       $343         $421         $608     $685     $826
                        6/01/15- 5/31/16     1.0089       $180       $331         $406         $586     $661     $796
                        6/01/14- 5/31/15     1.0235       $179       $328         $402         $581     $655     $789
                        6/01/13- 5/31/14     1.0244       $175       $320         $393         $567     $640     $771
                        6/01/12- 5/31/13     1.0258       $170       $312         $383         $554     $625     $753
                        6/01/11- 5/31/12     1.0352       $166       $305         $374         $540     $609     $734
                        6/01/10- 5/31/11     1.0337       $161       $294         $361         $522     $589     $709
                        6/01/09- 5/31/10     1.0220       $155       $285         $349         $505     $569     $686
                        6/01/08- 5/31/09     1.0399       $152       $279         $342         $494     $557     $671
                         6/01/07-5/31/08     1.0516       $146         $268        $329        $475     $536      $645
                         6/01/06-5/31/07     1.0256       $139         $255        $313        $452     $509      $614
                        6/1/05-5/31/06         1.0427        $136       $249         $305       $441     $497      $598
                        6/1/04-5/31/05         1.0455        $130       $239         $293       $423     $476      $574
                        6/1/03-6/1/04          1.0507        $124       $228         $280       $405     $456      $549
                        6/1/02-5/31/03         1.0727        $118       $217         $267       $385     $434      $522
                        6/1/01-5/31/02         1.0407        $110       $203         $249       $359     $404      $487
                        6/1/00-5/31/01         1.0529     $106          $195         $239       $345     $388      $468
                        6/1/99-5/31/00         1.0491        $101       $185         $227       $328     $369      $444
                        6/1/98-5/31/99         1.0439         $96       $176         $216       $312     $352      $424
                        6/1/97-5/31/98         1.0419         $92       $169         $207       $299     $337      $406
                        6/1/96-5/31/97         1.0396         $88       $162         $198       $287     $323      $389
                       The methodology of calculation
                        6/1/95-5/31/96          1.032 and benchmarking
                                                               $85      for this Updated
                                                                       $155         $191 Laffey
                                                                                             $276 Matrix has been
                                                                                                      $311       $375
                       approved in a number of cases. See, e.g., McDowell v. District of Columbia, Civ. A. No. 00-
                        6/1/94-5/31/95
                       594 (RCL), LEXSEE 2001  1.0237          $82 8114$151
                                                  U.S. Dist. LEXIS      (D.D.C. June$185     $267Salazar
                                                                                        4, 2001);     $301
                                                                                                         v. Dist.$363
                                                                                                                  of
                       Col., 123 F.Supp.2d 8 (D.D.C. 2000).




http://www.laffeymatrix.com/see.html                                                                           3/30/2019
matrix                                                                                                Page 2 of 2
 Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                        PageID.212         Page 18 of 38


                       * “Years Out of Law School” is calculated from June 1 of each year, when most law students
                       graduate. “1-3" includes an attorney in his 1st, 2nd and 3rd years of practice, measured from
                       date of graduation (June 1). “4-7" applies to attorneys in their 4th, 5th, 6th and 7th years of
                       practice. An attorney who graduated in May 1996 would be in tier “1-3" from June 1, 1996 until
                       May 31, 1999, would move into tier “4-7" on June 1, 1999, and tier “8-10" on June 1, 2003.

                       ** The Adjustment Factor refers to the nation-wide Legal Services Component of the
                       Consumer Price Index produced by the Bureau of Labor Statistics of the United States
                       Department of Labor.




http://www.laffeymatrix.com/see.html                                                                     3/30/2019
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19   PageID.213   Page 19 of 38




                            Exhibit 4
                         Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                            PageID.214         Page 20 of 38


                                                   SALARY TABLE 2019-DET
                     INCORPORATING THE 1.4% GENERAL SCHEDULE INCREASE AND A LOCALITY PAYMENT OF 26.81%
                                FOR THE LOCALITY PAY AREA OF DETROIT-WARREN-ANN ARBOR, MI
                                                   TOTAL INCREASE: 1.85%
                                                  EFFECTIVE JANUARY 2019

                                                                      Annual Rates by Grade and Step

    Grade         Step 1         Step 2          Step 3         Step 4         Step 5        Step 6     Step 7          Step 8           Step 9            Step 10
      1          $ 24,155       $ 24,964        $ 25,768       $ 26,565       $ 27,369      $ 27,839   $ 28,632        $ 29,434         $ 29,466          $ 30,215
      2            27,159         27,806          28,705         29,466         29,797        30,673     31,549          32,425           33,302            34,178
      3            29,633         30,621          31,609         32,597         33,584        34,572     35,560          36,548           37,536            38,524
      4            33,266         34,374          35,483         36,591         37,699        38,808     39,916          41,024           42,133            43,241
      5            37,219         38,459          39,699         40,939         42,180        43,420     44,660          45,900           47,140            48,381
      6            41,487         42,871          44,254         45,638         47,021        48,405     49,788          51,172           52,555            53,939
      7            46,103         47,640          49,177         50,714         52,251        53,788     55,325          56,862           58,399            59,935
      8            51,058         52,759          54,461         56,163         57,865        59,566     61,268          62,970           64,672            66,374
      9            56,394         58,273          60,152         62,032         63,911        65,790     67,670          69,549           71,428            73,308
     10            62,103         64,172          66,242         68,311         70,381        72,450     74,520          76,589           78,659            80,729
     11            68,230         70,505          72,780         75,055         77,330        79,605     81,880          84,155           86,430            88,705
     12            81,780         84,506          87,233         89,959         92,685        95,412     98,138         100,865          103,591           106,318
     13            97,247        100,488         103,729        106,971        110,212       113,453    116,694         119,936          123,177           126,418
     14           114,916        118,747         122,578        126,409        130,240       134,071    137,902         141,733          145,564           149,395
     15           135,173        139,679         144,184        148,690        153,195       157,701    162,206         166,500 *        166,500 *         166,500 *



* Rate limited to the rate for level IV of the Executive Schedule (5 U.S.C. 5304 (g)(1)).




Applicable locations are shown on the 2019 Locality Pay Area Definitions page: http://www.opm.gov/policy-data-oversight/pay-leave/salaries-wages/2019/locality-pay-area-
definitions/
                         Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                            PageID.215         Page 21 of 38


                                                    SALARY TABLE 2019-DCB
                     INCORPORATING THE 1.4% GENERAL SCHEDULE INCREASE AND A LOCALITY PAYMENT OF 29.32%
                       FOR THE LOCALITY PAY AREA OF WASHINGTON-BALTIMORE-ARLINGTON, DC-MD-VA-WV-PA
                                                    TOTAL INCREASE: 2.27%
                                                   EFFECTIVE JANUARY 2019

                                                                      Annual Rates by Grade and Step

    Grade         Step 1         Step 2          Step 3         Step 4         Step 5        Step 6     Step 7          Step 8           Step 9            Step 10
      1          $ 24,633       $ 25,458        $ 26,278       $ 27,091       $ 27,911      $ 28,390   $ 29,199        $ 30,016         $ 30,049          $ 30,813
      2            27,696         28,356          29,273         30,049         30,386        31,280     32,174          33,067           33,961            34,854
      3            30,219         31,227          32,234         33,242         34,249        35,257     36,264          37,271           38,279            39,286
      4            33,925         35,055          36,185         37,315         38,446        39,576     40,706          41,836           42,967            44,097
      5            37,955         39,220          40,485         41,750         43,014        44,279     45,544          46,809           48,073            49,338
      6            42,308         43,719          45,130         46,541         47,952        49,363     50,774          52,184           53,595            55,006
      7            47,016         48,583          50,150         51,718         53,285        54,852     56,420          57,987           59,554            61,122
      8            52,068         53,804          55,539         57,275         59,010        60,745     62,481          64,216           65,952            67,687
      9            57,510         59,426          61,343         63,259         65,176        67,093     69,009          70,926           72,842            74,759
     10            63,332         65,442          67,553         69,663         71,774        73,884     75,995          78,105           80,216            82,326
     11            69,581         71,901          74,221         76,541         78,861        81,181     83,501          85,821           88,141            90,461
     12            83,398         86,179          88,959         91,740         94,520        97,300    100,081         102,861          105,642           108,422
     13            99,172        102,477         105,782        109,088        112,393       115,699    119,004         122,310          125,615           128,920
     14           117,191        121,098         125,005        128,911        132,818       136,725    140,632         144,538          148,445           152,352
     15           137,849        142,443         147,038        151,633        156,228       160,822    165,417         166,500 *        166,500 *         166,500 *



* Rate limited to the rate for level IV of the Executive Schedule (5 U.S.C. 5304 (g)(1)).




Applicable locations are shown on the 2019 Locality Pay Area Definitions page: http://www.opm.gov/policy-data-oversight/pay-leave/salaries-wages/2019/locality-pay-area-
definitions/
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19   PageID.216   Page 22 of 38




                            Exhibit 5
                 Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19          PageID.217   Page 23 of 38




                                                        EXHIBIT 5
                                              2019 Laffey Matrix Application


  Timekeeper          Position    Years in   Hours    Actual Hourly   Actual Total   Laffey   Ann Arbor    Laffey Matrix
                                  Practice   Worked       Rate         Lodestar      Matrix   Adjustment   Total w/Ann
                                                                                      Rate      (-1.9%)        Arbor
                                                                                                            Adjustment
Jesse L. Young      Shareholder     10        50.8        $475        $24,130.00     $658      $620.98      $31,545.78
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19   PageID.218   Page 24 of 38




                            Exhibit 6
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19   PageID.219   Page 25 of 38

                                                 State Bar of Michigan




                                     2017 Economics of Law Practice
             Attorney Income and Billing Rate Summary Report
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                                              PageID.220              Page 26 of 38
   State Bar of Michigan                                                              ECONOMICS OF LAW PRACTICE 2017


                                                            Contents


              Economics of Law Practice in Michigan
                      2017 Attorney Income and Billing Rate Summary Report




   Methods and Measures....................................................................................... 1



   I 2016 Attorney Income....................................................................................... 3
   Table 1 – 2016 Reported Attorney Gross Income – Private Practitioners............................................ 3

   Table 2 – 2016 Reported Attorney Gross Income – Non-Private Practitioners................................... 3



   II 2017 Attorney Hourly Billing Rates................................................................. 4
   Table 3 – 2017 Attorney Hourly Billing Rates...................................................................................... 4

   Table 4 – 2017 Attorney Hourly Billing Rates by Years in Practice...................................................... 4

   Table 5 – 2017 Attorney Hourly Billing Rates by Firm Size in a Single Location................................... 4

   Table 6 – 2017 Attorney Billing Rates by Office Location.................................................................... 5

   Table 7 – 2017 Hourly Rates Billing Rates by Field of Practice........................................................... 5

   Table 8 – Attorney Hourly Billing Rates by County.............................................................................. 7

   Table 9 – 2017 Attorney Hourly Billing Rates by Circuit...................................................................... 9
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                                   PageID.221             Page 27 of 38
   State Bar of Michigan                                                    ECONOMICS OF LAW PRACTICE 2017


      2017 Economics of Law Practice in Michigan
                   2017 Attorney Income and Billing Rate Summary Report

                 The survey was conducted in 2017 and requested 2016 income and 2017 billing rate information

   The State Bar of Michigan Economics of Law Practice Survey provides Michigan attorneys with a
   resource that allows access to the most current law practice economic information available. The survey
   results are provided as a service to members of the State Bar of Michigan.

   The survey has two primary objectives:

        • To provide timely, relevant and accurate information to inform and guide the practical
          management decisions of Michigan attorneys
        • To track and illustrate changes and trends within the legal profession


   The survey monitors and reports on several points of information useful to attorneys:

        • Attorney income
        • Prevailing average hourly billing rates by several indicators including fields of practice, 		
          judicial circuit, and geographic location
        • Time allocated to billable and non-billable professional activities
        • Management practices
        • Perceptions regarding current and future economic circumstances related to the practice of law


   The key finding report contains information pertaining to attorney income and billing rates. It is produced
   as an early and separate report to provide attorneys with this target information as quickly as possible,
   as it is the most requested information from all attorneys. All other information will be contained in the full
   2017 Economics of Law Practice Summary Report that will follow.

   Methods and Measures
   The 2017 Economics of Law Practice Survey was conducted in late 2017. In 2017 45.3 percent of
   active members were private practitioners and 54.7 percent were non-private practitioners. Based on
   the proportions of both groups of active members, an electronic survey was emailed to approximately
   18,414 private practitioners and 22,236 non-private practice members of the State Bar of Michigan,
   inviting their participation. 3,843 completed questionnaires were returned by private practitioners (a 20.9
   percent response rate) and 2,088 completed questionnaires were returned by non-private practitioners
   (a 9.4 percent response rate). Questionnaires were tabulated by Dr. James McComb, an independent
   consultant statistician.

   To help interpret the information presented in the surveys the following is a brief description of statistical
   terms of measures of central tendency (median and mean) and measures of dispersion (spread).

   Mean—The mean (also called the average) is calculated by adding the values of all responses then
   dividing by the number of responses. Example: Three responses (30, 1, 2) are reported. The average or
   mean is calculated by adding 30+1+2=33 and then by dividing by 3 = 11.

   Median—The median is the middle value in a series or distribution of values (50th percentile, which is
   initially rank-ordered (from low to high or vice versa). By definition half of the numbers are greater and
   half are less than the median. Example: Three responses (30, 1, 2) are reported. The median is the
   middle number of the order of distribution (1, 2, 30), or 2. By comparison, the average of this distribution
   as shown above is 11.                                                                                                   Contents

   Use of the median as a statistical metric of central tendency reduces the effects of ‘outliers’ (extremely               Back
   high or low values, such as the data point of 30 in the previous example) while the average does not.
   Median values are utilized throughout the survey results to denote the measure of central tendency.                      Next 

                                                           —1—
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                        PageID.222        Page 28 of 38
   State Bar of Michigan                                          ECONOMICS OF LAW PRACTICE 2017


   Percentiles—In addition to the median, four other percentile values are used in the survey results to
   reveal the spread of a particular data distribution. The percentiles include:

        • 25th percentile—Also referred to as the “lower quartile.” One-fourth of the values are 		
          less and three-fourths are more than this value.
        • Median or 50th percentile—Half of the values are less and half are more than the
          “median” value.
        • 75th percentile—Also referred to as the “upper quartile.” Three-fourths of the values are 		
          less and one-fourth are more than this value.
        • 95th percentile—Ninety-five percent of the values are less and five percent of the values 		
          are more than this value.


   Note of clarification: Extreme values (multiple thousands per hour) were excluded due to their
   unrepresentative qualities; eight were excluded for reporting $6,500 or above per hour.




                                                                                                           Contents

                                                                                                            Back

                                                                                                            Next 

                                                    —2—
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                                 PageID.223          Page 29 of 38
   State Bar of Michigan                                                    ECONOMICS OF LAW PRACTICE 2017


   I 2016 Attorney Income
   Table 1 – 2016 Reported Attorney Gross Income – Private Practitioners
                                   N        25th Percentile   Median      Mean       75th Percentile    95th Percentile
    Sole Practitioner,            825               60,000    109,000     153,358           200,000            400,000
    office outside of home
    Sole Practitioner, working    610               10,000     32,000      59,806             75,000           225,000
    out of home office
    Sole Practitioner, sharing    197               50,000    100,000     197,158           185,000            435,000
    space
    Managing Partner              243             150,000     290,000     982,083           600,000          2,500,000
    Equity Partner/Shareholder    606             160,000     285,000     567,872           450,000          1,200,000
    Non-Equity Partner            181             130,000     185,000     285,154           300,000            800,000
    Of Counsel                     99               48,000    100,000     159,191           225,000            489,338
    Senior Associate              162               90,000    121,832     374,798           200,000            400,000
    Associate                     439               53,000     77,250     104,057           110,000            231,246
    Arbitrator/Mediator            13               35,000    100,000     192,482           150,000          1,200,000
    Assigned Counsel                   3             2,000     33,500      33,500             65,000             65,000
    Other                         182               25,000     87,500     133,055           160,500            560,000
                          Total   3560              55,000    115,000    289,194           250,000            700,000




   Table 2 – 2016 Reported Attorney Gross Income – Non-Private Practitioners
                                   N       25th Percentile    Median      Mean      75th Percentile    95th Percentile
    Academia                        87             58,200       75,500    84,578             110,000           160,000
    Federal Government             195             94,000      120,000   121,407             150,000           173,795
    Governmental Relations          15             76,000      115,000   182,143             145,000           900,000
    In-House Counsel               480             95,000      140,000   172,665             195,000           320,000
    Judge                          104            137,000      140,000   134,687             143,000           183,000
    Law School                      23             57,000       78,000   122,091             150,000           260,000
    Legal Service Agency           102             46,000       57,000    64,194              70,000           125,000
    Local Government               254             56,750       80,000   111,314             103,000           130,500
    Military                        21             73,500       91,000    99,100             124,500           162,500
    Non-Law Related                122             60,000       97,750   225,754             166,000           600,000
    Non-Profit Org                  88             45,000       64,250    82,329              95,000           180,000
    Other Judiciary                119             61,596       80,676   156,466              96,250           150,000
    Retired                         84             21,500      110,000   113,543             150,000           285,000
    State Government               199             65,000       93,000    90,859             113,500           142,000
                          Total   1893             67,000       99,870   132,537           140,000            250,000




                                                                                                                          Contents

                                                                                                                          Back

                                                                                                                          Next 

                                                              —3—
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                                PageID.224         Page 30 of 38
   State Bar of Michigan                                                     ECONOMICS OF LAW PRACTICE 2017


   II 2017 Attorney Hourly Billing Rates
   Table 3 – 2017 Attorney Hourly Billing Rates
                                     N         25th Percentile     Median     Mean    75th Percentile   95th Percentile
    Sole Practitioner, office            825              200          250      252              295               375
    outside of home
    Sole Practitioner, working out       610              150          200      208              250               350
    of home office
    Sole Practitioner, sharing           197              200          240      247              280               373
    space
    Managing Partner                     243              225          290      300              350               467
    Equity Partner/Shareholder           606              245          300      329              400               552
    Non-Equity Partner                   181              223          315      319              395               567
    Of Counsel                            99              250          325      333              400               600
    Senior Associate                     162              220          260      270              315               400
    Associate                            439              183          225      236              270               350
    Arbitrator/Mediator                   13              250          275      293              350               410
    Assigned Counsel                       3               75           78       78               80                80
    Other                                182              150          200      240              307               450
                            Total    3560                 200          250      266              307               470




   Table 4 – 2017 Attorney Hourly Billing Rates by Years in Practice
                                     N         25th Percentile     Median     Mean    75th Percentile   95th Percentile
    <1                                   52               150          190      197              233               333
    1 to 2                               155              165          200      209              250               300
     3 to 5                              278              175          209      219              250               325
    6 to 10                              485              195          225      239              283               380
    11 to 15                             352              200          250      275              300               450
    16 to 25                             757              200          253      279              325               475
    26 to 30                             393              200          250      278              328               530
    31 to 35                             367              200          250      275              325               515
    >35                                  861              200          250      284              335               510
                           Total     3700                200           250      266             305               473



   Table 5 – 2017 Attorney Hourly Billing Rates by Firm Size in a Single Location
                                     N         25th Percentile     Median     Mean    75th Percentile   95th Percentile
    1                                1722                 183          225      233              275               375
    2                                    365              200          250      270              300               400
    3                                    237              217          250      271              300               400
    4 to 6                               354              200          250      280              317               467
    7 to 10                              211              190          250      267              307               490
    11 to 20                             223              225          280      302              350               500    Contents
    21 to 50                             244              227          307      308              375               497
    >50                                  321              255          347      358              450               573
                                                                                                                          Back
                            Total    3677                 200          250      266              305               475    Next 

                                                                 —4—
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                                  PageID.225          Page 31 of 38
   State Bar of Michigan                                                     ECONOMICS OF LAW PRACTICE 2017


   Table 6 – 2017 Attorney Billing Rates by Office Location
                                          N     25th Percentile    Median      Mean      75th Percentile   95th Percentile
    Ann Arbor area                       163              213         250        278               315               497
    Battle Creek area                     30              192         250        235               265               300
    Bay City/Midland/Saginaw area         68              175         216        217               250               300
    Detroit, not downtown                155              188         225        237               279               400
    Downtown Detroit & New Center area   145              200         250        286               350               550
    Flint area                           100              183         216        239               292               433
    Grand Rapids area                    391              210         275        297               350               550
    Jackson area                          31              200         217        239               272               385
    Kalamazoo area                       112              175         233        242               300               430
    Lansing area                         205              200         227        252               285               410
    Livingston County                     55              200         225        238               250               317
    Mid-Michigan area (not Lansing)       57              190         225        229               260               337
    Mount Clemens area                    93              200         250        266               300               495
    Muskegon area                         62              195         218        240               253               505
    Northern Michigan, Lower Peninsula    85              185         200        217               250               310
    Oakland County (north of M-59)       123              200         250        249               295               373
    Oakland County (south of M-59)       875              200         275        280               350               470
    Other metro areas                     52              183         200        221               250               375
    Out of state                         306              225         300        320               383               600
    Out state, Lower Peninsula            59              175         200        213               250               350
    Remainder Macomb County               86              200         250        249               300               400
    Remainder Wayne County               182              200         225        230               255               350
    Southfield                           154              220         275        298               350               510
    Traverse City area                    55              193         225        228               257               350
    Upper Peninsula                       60              150         196        215               240               400
                                 Total   3704             200         250        266               305               475



   Table 7 – 2017 Hourly Rates Billing Rates by Field of Practice
                                          N     25th Percentile     Median      Mean     75th Percentile   95th Percentile
    Administrative Law                    88                200        250        270               320              500
    Appellate Law                        132                195        255        265               325              480
    Arbitration/Mediation                102                200        250        269               325              400
    Auto (not lemon) Law                  30                225        260        318               400              600
    Auto no fault                        142                160        250        288               400              575
    Bankruptcy, Creditor                  83                237        275        296               350              510
    Bankruptcy, Debtor                   157                200        245        243               250              350
    Business/Commercial Litigation       379                250        295        304               350              495
    Civil Litigation                     512                200        250        272               325              450
    Civil Rights                          70                200        288        290               400              485
    Collections, creditor                110                160        208        220               275              355
    Collections, debtor                   20                193        250        253               298              475
                                                                                                                             Contents
    Condemnation law                       9                285        350        376               450              500     Back

                                                                                                                             Next 

                                                             —5—
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                               PageID.226          Page 32 of 38
   State Bar of Michigan                                                  ECONOMICS OF LAW PRACTICE 2017


   Table 7 – 2017 Hourly Rates Billing Rates by Field of Practice
                                         N     25th Percentile   Median      Mean     75th Percentile   95th Percentile
    Construction law                      59              200       265        300              365               580
    Consumer law (including lemon law)    41              250       300        322              400               600
    Contracts                            262              200       250        265              325               475
    Corporate and business               498              225       275        291              340               530
    Criminal (misdemeanor)               363              180       200        234              250               350
    Criminal (felony)                    355              200       225        250              290               400
    Driver License Restoration            27              200       250        254              300               500
    Elder Law                            229              200       240        250              275               350
    Election Law                          4               178       228        226              275               275
    Employment law (plaintiff)            77              250       300        313              380               485
    Employment law (defense)             108              200       295        281              350               425
    Entertainment Law                     20              190       250        295              333               800
    Environmental law                     28              243       275        307              375               515
    Family law                           769              200       240        235              275               350
    Foreclosure, debtor                   9               200       250        250              300               500
    Foreclosure, lender                   20              215       237        257              270               420
    General Civil                        188              184       225        230              258               350
    Health & Hospital law                 64              203       285        316              375               560
    Immigration law                       67              185       250        255              300               455
    Indian Law                            11              150       250        227              300               370
    Insurance law (plaintiff)             46              275       380        379              450               600
    Insurance law (defense)              148              150       168        192              200               320
    Intellectual property                144              250       318        334              398               565
    Labor and Employment                 105              200       275        301              375               550
    Landlord/tenant (commercial)          26              160       225        243              300               370
    Landlord/tenant (residential)         82              150       200        196              250               275
    Libel, slander and defamation         3               375       415        405              425               425
    Marijuana Law                         20              225       250        273              300               460
    Medical malpractice (plaintiff)       43              300       400        448              500               900
    Medical malpractice (defendant)       58              175       185        189              200               250
    Municipal Law                        110              150       165        190              235               330
    Veterans and Military Law             5               180       200        220              295               300
    Other Civil law                      149              200       250        272              300               570
    Other Professional Liability          22              210       300        298              350               425
    Personal Injury (defendant)          102              150       170        186              200               310
    Personal Injury (plaintiff)          186              275       350        362              400               600
    Probate litigation                   223              200       250        260              300               400
    Guardianship/conservatorship         151              186       225        228              250               350
    Probate-trust administration         599              200       250        256              295               400
    Product liability                     32              235       300        320              400               550
    Property Damage                       10              220       350        323              450               450
    Public benefits                       8               200       308        380              475               880     Contents
    Real Estate                          591              200       250        261              300               415
                                                                                                                          Back

                                                                                                                          Next 

                                                           —6—
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                                              PageID.227          Page 33 of 38
   State Bar of Michigan                                                             ECONOMICS OF LAW PRACTICE 2017


   Table 7 – 2017 Hourly Rates Billing Rates by Field of Practice
                                         N        25th Percentile       Median          Mean         75th Percentile   95th Percentile
    Schools and Education                25                  175           240            233                  285               350
    Securities Law                       40                  250           343            361                  485               575
    Tax Law                             145                  250           310            345                  400               590
    Workers Compensation-employees       21                  200           250            251                  340               450
    Workers Compensation-employer        18                  100           120            130                  140               275
                                Total   8145                 200           250            266                  300               475




   Table 8 – Attorney Hourly Billing Rates by County1
                     County               N       25th Percentile       Median          Mean         75th Percentile   95th Percentile
    Alcona                                    3              195           198            198                  200               200
    Alger                                     6              150           200            184                  200               225
    Allegan                               83                 185           250            264                  300               420
    Alpena                                    7              167           198            235                  217               550
    Antrim                                26                 185           225            217                  250               283
    Arenac                                    0                     .            .              .                  .                 .
    Baraga                                    3              130           150            160                  200               200
    Barry                                 19                 238           283            284                  350               400
    Bay                                   63                 183           217            229                  250               350
    Benzie                                21                 200           225            235                  273               328
    Berrien                               63                 187           240            245                  295               430
    Branch                                20                 180           245            223                  250               300
    Calhoun                               60                 200           245            244                  290               379
    Cass                                  32                 168           211            232                  263               450
    Charlevoix                            21                 200           225            229                  250               333
    Cheboygan                             11                 200           225            221                  250               300
    Chippewa                              11                 113           150            150                  192               225
    Clare                                 15                 200           250            237                  300               337
    Clinton                               84                 200           230            231                  250               300
    Crawford                                  8              180           193            193                  225               250
    Delta                                 12                 175           192            202                  238               300
    Dickinson                             11                 160           200            291                  300             1,101
    Eaton                                112                 198           230            251                  266               350
    Emmet                                 28                 200           229            249                  288               480
    Genesee                              168                 199           235            252                  294               500
    Gladwin                               10                 200           223            217                  260               275
    Gogebic                                   5              175           225            200                  250               300
    Grand Traverse                        74                 193           232            238                  257               383
    Gratiot                               16                 200           227            228                  275               337
    Hillsdale                             10                 200           204            241                  300               385
    Houghton                              16                 168           200            204                  238               335     Contents
    Huron                                     5              167           170            181                  195               225
    Ingham                               243                 200           235            260                  300               425     Back

   1 Data is not displayed for categories with fewer than three respondents due to insufficient information but is                       Next 
   included in the totals.

                                                              —7—
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                                       PageID.228          Page 34 of 38
   State Bar of Michigan                                                       ECONOMICS OF LAW PRACTICE 2017

   Table 8 – Attorney Hourly Billing Rates by County1
                   County               N       25th Percentile   Median          Mean        75th Percentile   95th Percentile
    Ionia                                19                150       217            236                 275               450
    Iosco                                   3              125       138            153                 195               195
    Iron                                    4              143       163            200                 258               350
    Isabella                             29                230       250            250                 300               300
    Jackson                              56                200       233            237                 280               385
    Kalamazoo                           117                175       240            259                 305               450
    Kalkaska                                4              166       183            179                 192               200
    Kent                                424                218       275            301                 355               543
    Keweenaw                                5              180       200            274                 317               525
    Lake                                    7              150       175            195                 250               342
    Lapeer                               48                188       220            246                 263               433
    Leelanau                             36                200       223            223                 250               328
    Lenawee                              48                200       200            220                 250               350
    Livingston                          115                200       250            253                 283               400
    Luce                                    5              117       150            145                 150               250
    Mackinac                             11                145       150            215                 250               565
    Macomb                              866                200       250            265                 300               425
    Manistee                             12                197       216            221                 262               285
    Marquette                            31                150       200            201                 250               300
    Mason                                14                150       193            194                 250               275
    Mecosta                              12                217       250            227                 250               290
    Menominee                               5              175       177            369                 217             1,101
    Midland                              56                200       250            269                 300               520
    Missaukee                               2                 .            .             .                  .                 .
    Monroe                               54                183       200            217                 235               340
    Montcalm                             19                151       200            217                 267               400
    Montmorency                             5              167       175            171                 175               198
    Muskegon                             85                200       250            265                 295               520
    Newaygo                              14                120       200            199                 255               300
    Oakland                            1544                200       250            275                 325               470
    Oceana                               25                163       200            213                 250               350
    Ogemaw                                  7              150       200            218                 275               317
    Ontonagon                               5              200       200            185                 225               250
    Osceola                                 6              175       180            186                 233               250
    Oscoda                                  1              185       185            185                 185               185
    Otsego                               18                175       200            220                 275               350
    Ottawa                              225                220       270            290                 333               520
    Presque Isle                            3              200       200            206                 217               217
    Roscommon                               9              200       200            215                 250               350
    Saginaw                              81                163       200            218                 250               405
    Sanilac                              14                170       215            211                 250               325
    Schoolcraft                             5              150       150            347                 183             1,101     Contents
    Shiawassee                           18                200       225            257                 300               567
                                                                                                                                  Back

   1 Data is not displayed for categories with fewer than three respondents due to insufficient information but is                Next 
   included in the totals.

                                                            —8—
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                                      PageID.229          Page 35 of 38
   State Bar of Michigan                                                         ECONOMICS OF LAW PRACTICE 2017

   Table 8 – Attorney Hourly Billing Rates by County1
                    County                    N       25th Percentile   Median      Mean     75th Percentile   95th Percentile
    St. Clair                                 41                 195       250        236              272               350
    St. Joseph                                21                 175       200        213              233               280
    Tuscola                                   20                 175       221        219              250               329
    Van Buren                                 60                 180       233        245              293               450
    Washtenaw                                343                 200       250        274              317               467
    Wayne                                   1485                 200       250        269              317               467
    Wexford                                       9              175       200        206              233               305
    Statewide Practice                        31                 200       255        265              325               400
    Out of state practice                    239                 250       310        334              397               600
                                  Total     7582                200        250        265             300                465

   1 Data is not displayed for categories with fewer than three respondents due to insufficient information but is
   included in the totals.



   Table 9 – 2017 Attorney Hourly Billing Rates by Circuit
                    Circuit                  N        25th Percentile   Median      Mean     75th Percentile   95th Percentile
    1 Hillsdale                              10                  200       204        241              300               385
    2 Berrien                                63                  187       240        245              295               430
    3 Wayne                                 1485                 200       250        269              317               467
    4 Jackson                                56                  200       233        237              280               385
    5 Barry                                  19                  238       283        284              350               400
    6 Oakland                               1544                 200       250        275              325               470
    7 Genesee                               168                  199       235        252              294               500
    8 Ionia, Montcalm                        38                  151       213        227              275               425
    9 Kalamazoo                             117                  175       240        259              305               450
    10 Saginaw                               81                  163       200        218              250               405
    11 Alger, Luce, Mackinac, Schoolcraft    27                  150       150        219              200               565
    12 Baraga, Houghton, Keweenaw            24                  158       200        213              238               335
    13 Antrim, Grand Traverse, Leelanau     136                  192       225        230              250               350
    14 Muskegon                              85                  200       250        265              295               520
    15 Branch                                20                  180       245        223              250               300
    16 Macomb                               866                  200       250        265              300               425
    17 Kent                                 424                  218       275        301              355               543
    18 Bay                                   63                  183       217        229              250               350
    19 Benzie, Manistee                      33                  200       222        230              273               328
    20 Ottawa                               225                  220       270        290              333               520
    21 Isabella                              29                  230       250        250              300               300
    22 Washtenaw                            343                  200       250        274              317               467
    23 Alcona, Arenac, Iosco, Oscoda         25                  175       200        208              225               300
    24 Sanilac                               14                  170       215        211              250               325
    25 Marquette                             31                  150       200        201              250               300
    26 Alpena, Montmorency                   12                  167       175        208              199               550     Contents
    27 Newaygo, Oceana                       39                  160       200        208              250               350
                                                                                                                                 Back
    28 Missaukee, Wexford                    11                  150       200        203              233               305
                                                                                                                                 Next 

                                                                  —9—
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19                                     PageID.230          Page 36 of 38
   State Bar of Michigan                                                        ECONOMICS OF LAW PRACTICE 2017


   Table 9 – 2017 Attorney Hourly Billing Rates by Circuit
                    Circuit                  N       25th Percentile   Median      Mean     75th Percentile   95th Percentile
    29 Clinton, Gratiot                     100                 200       230        231              250               313
    30 Ingham                               243                 200       235        260              300               425
    31 St. Clair                             41                 195       250        236              272               350
    32 Gogebic, Ontonagon                    10                 175       213        193              250               300
    33 Charlevoix                            21                 200       225        229              250               333
    34 Ogemaw, Roscommon                     16                 173       200        216              255               350
    35 Shiawassee                            18                 200       225        257              300               567
    36 Van Buren                             60                 180       233        245              293               450
    37 Calhoun                               60                 200       245        244              290               379
    38 Monroe                                54                 183       200        217              235               340
    39 Lenawee                               48                 200       200        220              250               350
    40 Lapeer                                48                 188       220        246              263               433
    41 Dickinson, Iron, Menominee            20                 163       176        293              300             1,101
    42 Midland                               56                 200       250        269              300               520
    43 Cass                                  32                 168       211        232              263               450
    44 Livingston                           115                 200       250        253              283               400
    45 St. Joseph                            21                 175       200        213              233               280
    46 Crawford, Kalkaska, Otsego            12                 178       185        188              200               250
    47 Delta                                 12                 175       192        202              238               300
    48 Allegan                               83                 185       250        264              300               420
    49 Mecosta, Osceola                      18                 175       237        213              250               290
    50 Chippewa                              11                 113       150        150              192               225
    51 Lake, Mason                           21                 150       185        194              250               275
    52 Huron                                     5              167       170        181              195               225
    53 Cheboygan, Presque Isle               14                 200       208        217              233               300
    54 Tuscola                               20                 175       221        219              250               329
    55 Clare, Gladwin                        25                 200       245        229              260               300
    56 Eaton                                112                 198       230        251              266               350
    57 Emmet                                 28                 200       229        249              288               480
    84 Statewide Practice                    31                 200       255        265              325               400
    85 Out Of State Practice                239                 250       310        334              397               600
                                    Total   7582                200       250        265              300               465




                                                                                                                                Contents

                                                                                                                                Back

                                                                                                                                Next 

                                                                —10—
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19   PageID.231   Page 37 of 38
   State Bar of Michigan                        ECONOMICS OF LAW PRACTICE 2017
Case 5:18-cv-13800-JEL-MKM ECF No. 16-1 filed 04/01/19   PageID.232   Page 38 of 38
